UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CARLOS ANTONIO CAMPOS,                
              Petitioner-Appellant,
                 v.
                                                 No. 02-6407
STAN K. YOUNG, Warden;
COMMONWEALTH OF VIRGINIA,
           Respondents-Appellees.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                          (CA-01-1474)

                  Submitted: September 24, 2002

                      Decided: October 10, 2002

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Carlos Antonio Campos, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          CAMPOS v. YOUNG
                              OPINION

PER CURIAM:

   Carlos Antonio Campos appeals from the district court’s order
denying his second motion for reconsideration in his 28 U.S.C.
§ 2254 action in the district court.

   The district court’s order dismissing Campos’ § 2254 petition was
entered on October 22, 2001. Campos did not appeal that order.
Instead, he filed a motion for reconsideration on November 27, 2001*
that the court denied on December 18, 2001. Campos then filed a sec-
ond motion for reconsideration on December 30, 2001, which the
court denied on February 21, 2002. Campos’ notice of appeal was
filed on February 27, 2002. Because Campos filed his motions to
reconsider more than ten days from the district court’s order dismiss-
ing his § 2254 petition, the time period for filing his appeal from the
denial of § 2254 relief was not tolled. See Fed. R. App. P. 4(a)(4);
Panhorst v. United States, 241 F.3d 367, 370 (4th Cir. 2001). In addi-
tion, Campos’ notice of appeal is timely only as to the district court’s
order denying his second motion for reconsideration, which was prop-
erly construed under Fed. R. Civ. P. 60(b).

   This court reviews denial of a Fed. R. Civ. P. 60(b) motion for
abuse of discretion. See NOW v. Operation Rescue, 47 F.3d 667, 669
(4th Cir. 1995) (per curiam). We have reviewed the record and con-
clude the district court’s order denying Campos’ second motion for
reconsideration was not an abuse of discretion. Accordingly, we deny
a certificate of appealability and dismiss Campos’ appeal. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           DISMISSED

  *For the purpose of this appeal, we assume the date appearing on
Campos’ filings is the earliest date they could have been given to prison
officials for mailing. See Fed. R. App. 4(c); Houston v. Lack, 487 U.S.
266 (1988).